UNITED STATES DISTRICT COURT                                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                                 DOCUMENT
                                                                              ELECTRONICALLY FILED
 -------------------------------------------------------------- X             DOC #:
 ALLSTATE INSURANCE COMPANY,                                    :             DATE FILED: 3/13/2020
 ALLSTATE FIRE AND CASUALTY                                     :
 INSURANCE COMPANY, ALLSTATE                                    :
 INDEMNITY COMPANY, ALLSTATE                                    :
 NORTHBROOK INDEMNITY COMPANY,                                  :          20-CV-1108 (VEC)
 ALLSTATE PROPERTY AND CASUALTY                                 :
 INSURANCE COMPANY, and ALLSTATE                                :                ORDER
 VEHICLE AND PROPERTY INSURANCE                                 :
 COMPANY,                                                       :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :
                                                                :
                                                                :
 MEDAID RADIOLOGY, LLC, COLUMBUS                                :
 IMAGING CENTER, LLC, REUVEN ALON-                              :
 ALYOFF a/k/a ROB ALON,                                         :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS an initial pretrial conference in this matter is scheduled for April 10, 2020 at

10:00 a.m.;

        IT IS HEREBY ORDERED THAT: Due to ongoing concerns regarding the COVID-19

pandemic, the conference scheduled for April 10, 2020 is adjourned to April 24, 2020 at 10:00

a.m. The parties’ joint submissions are due by April 16, 2020.




SO ORDERED.
                                                                    ________________________
Date: March 13, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
